Citation Nr: 0534538	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
postoperative degenerative arthritis of the left knee with 
medial meniscus tear, left ankle arthritis, and atrophy of 
the left thigh and calf.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right hip trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in July 2004.  At 
that time, the issues listed on the title page were (1) 
Entitlement to a disability rating in excess of 30 percent 
for a left knee disability, (2) Entitlement to a disability 
rating in excess of 10 percent for a left ankle disability, 
and (3) Entitlement to a disability rating in excess of 10 
percent for a right hip disability.  

Following the development requested in the July 2004 Board 
remand, the AMC, in a May 2005 rating determination, 
reclassified the veteran's lower left extremity disability as 
postoperative degenerative arthritis of the left knee with 
medial meniscus tear, left ankle arthritis, and atrophy of 
the left thigh and calf.  The AMC assigned a 60 percent 
disability evaluation for these disorders, with an effective 
date of the veteran's claim for an increased evaluation.  The 
AMC continued the 10 percent disability evaluation for the 
right hip disability.  

The veteran appeared at a local hearing in June 2003 and at a 
videoconference before the undersigned Law Judge in February 
2004.


FINDINGS OF FACT

1.  The veteran has been assigned the highest possible 
schedular disability evaluation for his postoperative 
degenerative arthritis of the left knee with medial meniscus 
tear, left ankle arthritis, and atrophy of the left thigh and 
calf; and there is no evidence that these disabilities cause 
marked interference with employment or require frequent 
periods of hospitalization.

2.  The veteran's right hip trochanteric bursitis causes no 
more than mild impairment with flexion to no less than 50 
degrees and extension limited to 20 degrees without flail 
joint, malunion or nonunion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for postoperative degenerative arthritis of the left knee 
with medial meniscus tear, left ankle arthritis, and atrophy 
of the left thigh and calf have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, 4.124a, Diagnostic Codes 5162, 
5163, 5164, 8520 (2005).

1.  The criteria for an evaluation in excess of 10 percent 
for trochanteric bursitis of the right hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 
5250, 5251, 5252, 5253, 5254, 5255.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Discussions in the January 2003 and May 2005 rating 
determinations, the February 2003 statement of the case, the 
June 2003 and May 2005 supplemental statements of the case, 
and the March 2002, July 2004, and March 2005 VCAA letters, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Some of this notice came after the initial denial of the 
claims.  The Court has held, however, that delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case there has 
been no allegation of prejudice from the delayed notice, and 
the record shows that the veteran had the opportunity to have 
his claims adjudicated by the RO or AMC after the notice was 
provided.

Further, there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record demonstrates that the veteran has been afforded 
several VA examinations in connection with his claim.  All 
pertinent service medical, VA, and private treatment records 
have also been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.68. 

A review of the record reveals that the veteran requested 
increased evaluations for his service-connected left knee, 
left ankle, and right hip disabilities in February 2002.  


Postoperative Degenerative Arthritis of 
the Left Knee with Medial Meniscus Tear, 
Left Ankle Arthritis, and Atrophy of the 
Left Thigh and Calf

The 60 percent evaluation currently in effect for 
disabilities of the ankle, thigh and calf is the same as 
would be provided for amputation at the middle or lower third 
of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5163 
(2005).  The amputation rule, cited above, precludes an 
evaluation in excess of that which would be provided for 
amputation at the site of election.  38 C.F.R. § 4.68.  This 
means that a schedular rating in excess of 60 percent is 
precluded for the disabilities of the left leg below the 
middle of the thigh.

As will be discussed below, the medical evidence, the 
veteran's testimony, and his contentions do not report any of 
the factors that would warrant consideration of an 
extraschedular rating.  38 C.F.R. § 3.321.

In sum, the preponderance of the evidence is against a rating 
higher than 60 percent. 


Right Hip

Service connection is currently in effect for right hip 
trochanteric bursitis which has been assigned a 10 percent 
disability evaluation.  

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a. , Diagnostic Code 5254.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability; a 20 
percent evaluation is warranted when the disability results 
in moderate knee or hip disability; and a 30 percent 
evaluation is warranted when the disability results in marked 
knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Ranges of motion reported at the time of the most recent VA 
examination in September 2004 showed normal flexion while 
extension was limited to 20 degrees with some discomfort.  
Internal rotation was limited to 20 degrees with discomfort 
and external rotation was limited to about 50 degrees without 
pain or other functional factors.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic codes 5252 or 5253.  

An evaluation in excess of 10 percent is also not warranted 
under Diagnostic codes 5250 or 5254, as the veteran has not 
been shown to have ankylosis of the hip or a flail joint.  
Diagnostic studies rule out malunion, nonunion or flail 
joint, and the veteran's disability has been characterized as 
mild.  He thus does not meet or approximate the criteria for 
a higher evaluation under Diagnostic Code 5255.

The Board notes that the veteran has complained of continuous 
pain in his right hip during the entire appeal period.  Hip 
pain was also noted at the time of the VA examinations.  
However, there is no indication that pain limits function to 
an extent that is more than contemplated by the actual range 
of motion.  The examiners have found the veteran's right hip 
disorder causes no more than mild limitation. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2005).


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran is reportedly unemployed due to the 
effects of multiple sclerosis.  The disabilities at issue in 
this decision are, thus, not causing marked interference with 
any current employment.  The disabilities at issue have also 
not required any periods of recent hospitalization.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 60 percent for postoperative 
degenerative arthritis of the left knee with medial meniscus 
tear, left ankle arthritis, and atrophy of the left thigh and 
calf is denied.

An evaluation in excess of 10 percent for a right hip 
trochanteric bursitis is denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


